UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-01444 DWS Value Equity Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 2/28 Date of reporting period: 2/28/2011 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 28, 2011 Annual Report to Shareholders DWS S&P 500 Plus Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 30 Statement of Assets and Liabilities 32 Statement of Operations 33 Statement of Changes in Net Assets 34 Financial Highlights 39 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Tax Information 52 Investment Management Agreement Approval 57 Summary of Management Fee Evaluation by Independent Fee Consultant 61 Board Members and Officers 65 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the fund's performance to differ from that of the index. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary February 28, 2011 Average Annual Total Returns as of 2/28/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 19.49% 3.81% 3.98% 2.81% Class B 18.69% 3.04% 3.21% 2.04% Class C 18.75% 3.03% 3.21% 2.05% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 12.62% 1.78% 2.76% 2.20% Class B (max 4.00% CDSC) 15.69% 2.41% 3.04% 2.04% Class C (max 1.00% CDSC) 18.75% 3.03% 3.21% 2.05% No Sales Charges Class R 19.17% 3.56% 3.70% 2.56% Class S 19.76% 4.05% 4.24% 3.06% S&P 500® Index+ 22.57% 2.19% 2.87% 2.62% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated July 1, 2010 are 0.81%, 1.57%, 1.58%, 1.06% and 0.58% for Class A, Class B, Class C, Class R and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on July 2, 2001 and for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of Class S shares of DWS S&P 500 Plus Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS S&P 500 Plus Fund — Class A [] S&P 500 Index+ Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Net Asset Value: 2/28/11 $ 2/28/10 $ Distribution Information: Twelve Months as of 2/28/11: Income Dividends $ Lipper Rankings — Large Cap Core Funds Category as of 2/28/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 59 3-Year of 12 5-Year of 19 Class B 1-Year of 71 3-Year of 22 5-Year of 34 Class C 1-Year of 69 3-Year of 22 5-Year of 34 Class R 1-Year of 63 3-Year of 15 5-Year of 23 Class S 1-Year of 55 3-Year 92 of 10 5-Year of 15 10-Year of 33 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (September 1, 2010 to February 28, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended February 28, 2011 Actual Fund Return Class A Class B Class C Class R Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Beginning Account Value 9/1/10 $ Ending Account Value 2/28/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S DWS S&P 500 Plus Fund .22% .91% .97% .57% .04% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS S&P 500 Plus Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS S&P 500 Plus Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. On August 1, 2010, members of the Advisor's Quantitative Strategies Group, including members of the fund's portfolio management team, separated from the Advisor and formed QS Investors as a separate investment advisory firm unaffiliated with the Advisor. Portfolio Management Team Robert Wang Thomas Picciochi Russell Shtern, CFA Portfolio Managers, QS Investors Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Although concerns about the outlook for economic growth periodically weighed on investor sentiment during the past 12 months, the Standard & Poor's 500® (S&P 500) Index finished the period with a healthy gain of 22.57%, thanks to three important trends.1 First, the US economy moved to a firmer footing than where it stood one year ago, causing investor fears of a "double-dip" recession to fade gradually into the background. Second, stock prices were energized by the overall health of US corporations, as demonstrated by strong corporate earnings results, cash-rich balance sheets and — in many cases — attractive dividend yields relative to bonds. The monetary policy of the US Federal Reserve Board (the Fed) was a third pillar of positive stock market performance. The Fed kept rates near zero for the full 12-month period and initiated its policy of "quantitative easing" in order to boost growth. Together, these favorable developments helped stocks continue their long climb off of the crisis lows of March 2009. In addition to employing a strategy that seeks to replicate the performance of the S&P 500 Index, the fund uses a global asset allocation overlay component known as the Global Tactical Asset Allocation (GTAA) strategy (previously referred to as iGAP). The GTAA strategy seeks to enhance returns by taking advantage of short- and medium-term mispricings in the global bond and currency markets. The strategy also held positions in the global equity markets through the end of 2010, but as of January 31, 2011, it no longer invests in this asset class. The fund's Class A shares returned 19.49% for the period. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) While the fund's equity position lagged the index slightly during the past year, a shortfall in the GTAA strategy was the largest factor in the fund's underperformance. It is important to note, however, that the GTAA strategy has added significant value since we first made it part of the fund's investment approach at the beginning of 2009. The fund was comfortably ahead of the average return of the funds in its Lipper peer group, Large Cap Core Funds, during the 3- and 5-year periods ended February 28, 2011.2 Positive and Negative Contributors to Performance Consistent with the rally in the broader market, the equity portion of the portfolio produced a strong performance. Heightened investor risk appetites and hopes for improving growth translated into outperformance for the higher-beta and economically sensitive areas of the US equity market, particularly stocks with the largest exposure to surging commodity prices.3 Accordingly, energy and materials were the top-performing sectors during the 12-month period. The consumer discretionary sector, the third-best segment of the market, was boosted by better-than-expected holiday spending and the possible impact that stronger growth could have on the employment picture. Specialty retail, media and travel-related stocks performed particularly well. Industrial and technology stocks also outpaced the broader market, as improving economic growth led to a strengthening outlook for corporate capital expenditures. Telecommunications services, which typically lag when the market is performing very well, nonetheless produced an index-beating return thanks to investors' renewed preference for dividend-paying stocks in the second half of the period. The weakest-performing areas of the stock market were generally those seen as being most defensive and least sensitive to economic trends, and included consumer staples, utilities and health care. Health care was the worst-performing market segment, with a gain that was only a little over a quarter of that posted by the S&P 500 Index. The sector was pressured by the poor returns posted by certain biotechnology stocks, such as Gilled Sciences, Inc. and Celgene Corp., as well as by several underperforming large-cap pharmaceutical companies, including Abbott Laboratories and Merck & Co., Inc. Financial stocks also trailed the return of the broader market, due largely to concerns about tighter regulation and the potential impact of continued weakness in housing prices. While rising stock prices boosted the equity portion of the fund, this was offset somewhat by the underperformance of the GTAA strategy. The most important factor behind the strategy's shortfall was its underperformance in equities before this portion of the strategy was eliminated at the end of 2010. The largest detractor was its positioning in Great Britain, where a long position held in the April-July period detracted from performance.4 British banks were particularly hard hit during the initial emergence of the European debt crisis due to their exposure to the government bonds of the region's smaller nations. The GTAA equity portfolio also was hurt by holding a short position in the United States during the rally that took place from July-October 2010. The strategy's positioning in currencies resulted in a small drag on performance. While a long position in the Swedish krona made an outstanding contribution to returns, this was more than offset by the negative impact of the strategy's short positions in the Swiss franc and British pound. These negative factors were offset to some extent by the GTAA strategy's positioning in fixed income. The largest contribution to performance, by far, came from the strategy's long position in the United States. This position, which was established in April 2010, added to performance over the next seven months as yields declined substantially — as prices rose — in the US bond market. The GTAA fixed-income portfolio was also helped by a long position in Australia and a short position in Japan. The largest detractor in fixed income was a short position in Europe, where bond prices rallied in mid-2010 due to concerns about the potential economic impact of the debt crisis in the region's smaller countries. Most markets were very directional during the past year, featuring rising stock prices, falling bond yields and US dollar weakness. Still, we believe recent financial market performance should not obscure the risks that remain in the background, including high US unemployment, burdensome levels of European government debt and the possibility of rising interest rates in China and other emerging markets. The GTAA strategy, by virtue of its unique long-short approach, is designed to capitalize on the potential for rising market volatility in the year ahead. Outlook and Positioning Going forward, we will continue to seek outperformance by combining passive indexing with the actively managed GTAA strategy. 1The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Lipper Large Cap Core Funds category consists of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) above Lipper's U.S. Diversified Equity (USDE) large-cap floor. Large-cap core funds have more latitude in the companies in which they invest. These funds typically have an average price-to-earnings ratio, price-to-book ratio and 3-year sales-per-share growth value, compared to the S&P 500 Index. For the 1-, 3- and 5-year periods, this category's average return was 19.82% (1,083 funds), 1.53% (938 funds) and 2.45% (788 funds), respectively, as of 2/28/11. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Lipper category. 3Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. 4The value of a short position rises when the underlying stock falls. Conversely, the value of a long position rises when the underlying stock rises. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 2/28/11 2/28/10 Common Stocks 93% 90% Cash Equivalents 7% 5% Government & Agency Obligations — 5% 100% 100% Sector Diversification (As a % of Common Stocks) 2/28/11 2/28/10 Information Technology 19% 19% Financials 16% 16% Energy 13% 11% Industrials 11% 10% Health Care 11% 13% Consumer Discretionary 11% 10% Consumer Staples 10% 12% Materials 3% 3% Utilities 3% 3% Telecommunication Services 3% 3% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings February 28, 2011 (16.5% of Net Assets) 1. ExxonMobil Corp. Explorer and producer of oil and gas 3.1% 2. Apple, Inc. Manufacturer of personal computers and communication solutions 2.3% 3. General Electric Co. Diversified technology, media and financial services company 1.6% 4. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 1.5% 5. Microsoft Corp. Developer of computer software 1.5% 6. International Business Machines Corp. Manufacturer of computers and provider of information processing services 1.5% 7. JPMorgan Chase & Co. Provider of global financial services 1.3% 8. Procter & Gamble Co. Manufacturer of diversified consumer products 1.3% 9. Wells Fargo & Co. Provider of diversified financial services 1.2% 10. Johnson & Johnson Provider of health care products 1.2% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (202) 942-8090. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of February 28, 2011 Shares Value ($) Common Stocks 87.6% Consumer Discretionary 9.3% Auto Components 0.2% Goodyear Tire & Rubber Co.* Johnson Controls, Inc. (a) Automobiles 0.4% Ford Motor Co.* (a) Harley-Davidson, Inc. (a) Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.1% Apollo Group, Inc. "A"* DeVry, Inc. H&R Block, Inc. Hotels Restaurants & Leisure 1.4% Carnival Corp. (Units) Darden Restaurants, Inc. International Game Technology Marriott International, Inc. "A" (a) McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. (a) Wyndham Worldwide Corp. Wynn Resorts Ltd. (a) Yum! Brands, Inc. Household Durables 0.4% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" Newell Rubbermaid, Inc. (a) Pulte Group, Inc.* Stanley Black & Decker, Inc. Whirlpool Corp. Internet & Catalog Retail 0.7% Amazon.com, Inc.* Expedia, Inc. Netflix, Inc.* (a) Priceline.com, Inc.* (a) Leisure Equipment & Products 0.1% Hasbro, Inc. Mattel, Inc. Media 3.0% Cablevision Systems Corp. (New York Group) "A" CBS Corp. "B" Comcast Corp. "A" (a) DIRECTV "A"* Discovery Communications, Inc. "A"* (a) Gannett Co., Inc. Interpublic Group of Companies, Inc.* McGraw-Hill Companies, Inc. Meredith Corp. News Corp. "A" Omnicom Group, Inc. (a) Scripps Networks Interactive "A" Time Warner Cable, Inc. Time Warner, Inc. (a) Viacom, Inc. "B" Walt Disney Co. Washington Post Co. "B" Multiline Retail 0.7% Big Lots, Inc.* Family Dollar Stores, Inc. JC Penney Co., Inc. (a) Kohl's Corp.* Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.* (a) Target Corp. Specialty Retail 1.7% Abercrombie & Fitch Co. "A" AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. (a) CarMax, Inc.* GameStop Corp. "A"* Home Depot, Inc. (a) Limited Brands, Inc. (a) Lowe's Companies, Inc. O'Reilly Automotive, Inc.* RadioShack Corp. Ross Stores, Inc. Staples, Inc. The Gap, Inc. (a) Tiffany & Co. TJX Companies, Inc. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.5% Coach, Inc. NIKE, Inc. "B" (a) Polo Ralph Lauren Corp. (a) VF Corp. Consumer Staples 8.9% Beverages 2.0% Brown-Forman Corp. "B" Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co. "B" PepsiCo, Inc. Food & Staples Retailing 2.0% Costco Wholesale Corp. (a) CVS Caremark Corp. Kroger Co. Safeway, Inc. (a) SUPERVALU, Inc. (a) Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. (a) Whole Foods Market, Inc. Food Products 1.5% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.* General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kellogg Co. Kraft Foods, Inc. "A" (a) McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. The Hershey Co. The J.M. Smucker Co. Tyson Foods, Inc. "A" Household Products 1.8% Clorox Co. (a) Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.2% Avon Products, Inc. Estee Lauder Companies, Inc. "A" (a) Tobacco 1.4% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 11.4% Energy Equipment & Services 2.1% Baker Hughes, Inc. (a) Cameron International Corp.* Diamond Offshore Drilling, Inc. FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.* National Oilwell Varco, Inc. Noble Corp. (a) Rowan Companies, Inc.* Schlumberger Ltd. (a) Oil, Gas & Consumable Fuels 9.3% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. (a) Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc.* (a) Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. (a) Southwestern Energy Co.* (a) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.* Valero Energy Corp. Williams Companies, Inc. Financials 14.0% Capital Markets 2.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (a) Charles Schwab Corp. E*TRADE Financial Corp.* Federated Investors, Inc. "B" Franklin Resources, Inc. Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. (a) The Goldman Sachs Group, Inc. Commercial Banks 2.5% BB&T Corp. (a) Comerica, Inc. (a) Fifth Third Bancorp. First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp (a) M&T Bank Corp. (a) Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. (a) SunTrust Banks, Inc. (a) US Bancorp. (a) Wells Fargo & Co. Zions Bancorp. Consumer Finance 0.6% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.* Diversified Financial Services 3.8% Bank of America Corp. Citigroup, Inc.* CME Group, Inc. "A" IntercontinentalExchange, Inc.* JPMorgan Chase & Co. Leucadia National Corp. Moody's Corp. NYSE Euronext The NASDAQ OMX Group, Inc.* Insurance 3.5% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc.* (a) Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc. "B"* (a) Chubb Corp. (a) Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. (a) Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. (a) MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. Unum Group XL Group PLC (a) Real Estate Investment Trusts 1.3% Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) Equity Residential (REIT) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) (a) ProLogis (REIT) Public Storage (REIT) Simon Property Group, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) (a) Real Estate Management & Development 0.1% CB Richard Ellis Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 9.5% Biotechnology 1.1% Amgen, Inc.* Biogen Idec, Inc.* (a) Celgene Corp.* Cephalon, Inc.* Genzyme Corp.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 1.6% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. (a) CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. Intuitive Surgical, Inc.* (a) Medtronic, Inc. St. Jude Medical, Inc.* Stryker Corp. (a) Varian Medical Systems, Inc.* (a) Zimmer Holdings, Inc.* Health Care Providers & Services 1.8% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* DaVita, Inc.* Express Scripts, Inc.* Humana, Inc.* Laboratory Corp. of America Holdings* (a) McKesson Corp. Medco Health Solutions, Inc.* Patterson Companies, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellPoint, Inc.* Health Care Technology 0.0% Cerner Corp.* Life Sciences Tools & Services 0.4% Agilent Technologies, Inc.* Life Technologies Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* (a) Pharmaceuticals 4.6% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Hospira, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 9.7% Aerospace & Defense 2.4% Boeing Co. General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. (a) Raytheon Co. Rockwell Collins, Inc. Textron, Inc. (a) United Technologies Corp. Air Freight & Logistics 0.9% C.H. Robinson Worldwide, Inc. (a) Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.1% Southwest Airlines Co. (a) Building Products 0.0% Masco Corp. Commercial Services & Supplies 0.4% Avery Dennison Corp. Cintas Iron Mountain, Inc. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Stericycle, Inc.* Waste Management, Inc. (a) Construction & Engineering 0.2% Fluor Corp. (a) Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.5% Emerson Electric Co. (a) Rockwell Automation, Inc. Roper Industries, Inc. Industrial Conglomerates 2.3% 3M Co. General Electric Co. Tyco International Ltd. Machinery 2.0% Caterpillar, Inc. (a) Cummins, Inc. (a) Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC (a) PACCAR, Inc. (a) Pall Corp. Parker Hannifin Corp. Snap-on, Inc. Professional Services 0.1% Dun & Bradstreet Corp. Equifax, Inc. Robert Half International, Inc. Road & Rail 0.7% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.1% Fastenal Co. (a) W.W. Grainger, Inc. Information Technology 16.4% Communications Equipment 2.0% Cisco Systems, Inc.* F5 Networks, Inc.* Harris Corp. JDS Uniphase Corp.* Juniper Networks, Inc.* Motorola Mobility Holdings, Inc.* Motorola Solutions, Inc.* QUALCOMM, Inc. Tellabs, Inc. Computers & Peripherals 4.0% Apple, Inc.* Dell, Inc.* EMC Corp.* (a) Hewlett-Packard Co. Lexmark International, Inc. "A"* NetApp, Inc.* (a) SanDisk Corp.* Western Digital Corp.* Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. (a) Internet Software & Services 1.6% Akamai Technologies, Inc.* eBay, Inc.* Google, Inc. "A"* Monster Worldwide, Inc.* VeriSign, Inc. Yahoo!, Inc.* (a) IT Services 2.7% Automatic Data Processing, Inc. (a) Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. (a) SAIC, Inc.* Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" (a) Western Union Co. Office Electronics 0.1% Xerox Corp. Semiconductors & Semiconductor Equipment 2.3% Advanced Micro Devices, Inc.* Altera Corp. (a) Analog Devices, Inc. Applied Materials, Inc. (a) Broadcom Corp. "A" (a) First Solar, Inc.* Intel Corp. KLA-Tencor Corp. Linear Technology Corp. (a) LSI Corp.* MEMC Electronic Materials, Inc.* Microchip Technology, Inc. (a) Micron Technology, Inc.* National Semiconductor Corp. Novellus Systems, Inc.* NVIDIA Corp.* Teradyne, Inc.* Texas Instruments, Inc. Xilinx, Inc. (a) Software 3.3% Adobe Systems, Inc.* Autodesk, Inc.* BMC Software, Inc.* CA, Inc. Citrix Systems, Inc.* Compuware Corp.* Electronic Arts, Inc.* Intuit, Inc.* (a) McAfee, Inc.* Microsoft Corp. Novell, Inc.* Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* (a) Symantec Corp.* Materials 3.1% Chemicals 1.8% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (a) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. (a) Praxair, Inc. Sigma-Aldrich Corp. (a) The Sherwin-Williams Co. Construction Materials 0.1% Vulcan Materials Co. (a) Containers & Packaging 0.1% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 1.0% AK Steel Holding Corp. Alcoa, Inc. (a) Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. (a) Titanium Metals Corp.* United States Steel Corp. (a) Paper & Forest Products 0.1% International Paper Co. MeadWestvaco Corp. (a) Telecommunication Services 2.5% Diversified Telecommunication Services 2.2% AT&T, Inc. CenturyLink, Inc. (a) Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. Wireless Telecommunication Services 0.3% American Tower Corp. "A"* MetroPCS Communications, Inc.* Sprint Nextel Corp.* (a) Utilities 2.8% Electric Utilities 1.5% American Electric Power Co., Inc. Duke Energy Corp. Edison International (a) Entergy Corp. Exelon Corp. FirstEnergy Corp. (a) NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. Gas Utilities 0.1% Nicor, Inc. ONEOK, Inc. Independent Power Producers & Energy Traders 0.2% AES Corp.* Constellation Energy Group, Inc. NRG Energy, Inc.* (a) Multi-Utilities 1.0% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. (a) DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. Total Common Stocks (Cost $133,807,120) Securities Lending Collateral 12.9% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $27,048,625) Cash Equivalents 6.2% Central Cash Management Fund, 0.17% (b) (Cost $12,942,738) % of Net Assets Value ($) Total Investment Portfolio (Cost $173,798,483)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $178,522,906. At February 28, 2011, net unrealized appreciation for all securities based on tax cost was $44,685,303. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $51,264,711 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,579,408. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at February 28, 2011 amounted to $26,648,663, which is 12.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At February 28, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Australian Treasury Bond AUD 3/15/2011 10 Year US Treasury Note USD 6/21/2011 73 S&P 500 E-Mini Index USD 3/18/2011 S&P 500 Index USD 3/17/2011 24 Total unrealized appreciation At February 28, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Federal Republic of Germany Euro-Bund EUR 3/8/2011 ) At February 28, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD CAD 3/22/2011 UBS AG USD AUD 3/22/2011 UBS AG USD NOK 3/22/2011 UBS AG USD SEK 3/22/2011 UBS AG USD JPY 3/22/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty CHF USD 3/22/2011 ) UBS AG GBP USD 3/22/2011 ) UBS AG EUR USD 3/22/2011 ) UBS AG NZD USD 3/22/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP Great British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
